Title: From George Washington to Major General Stirling, 28 July 1779
From: Washington, George
To: Stirling, Lord (né William Alexander)


        
          My Lord
          Head Quarters West-point 28th July 1779
        
        I have been deceived I beleive, in the information of a considerable Embarkation of Troops in the North River—no subsequent intellige⟨nce⟩ from deserters & others speak of such an event, but all agree that the present position of the enemy is from Phillips’s to East Chester—Tryon and his burning crew streching up the River towards Dob⟨bs’s⟩ Ferry. The foundation therefore of the March of your division to Suffrans was bad; but as it ⟨has⟩ taken place I shall not alter the position im⟨m⟩ediately, but wish your Lordship to be in the mos⟨t⟩ perfect readiness to move at a moments warning light; and without waiting further orders, that you do immediately advance to the forest of Deane ⟨if⟩ you should receive advice of the enemy’s movemen⟨t⟩ towards Kings ferry by land or Water, in Order tha⟨t⟩ you may be ready to afford us timely assistance. In case of such an event your baggage may ret⟨ire⟩ to Sloots or futher on the road to Chester, if necess⟨ary⟩—In the mean while I beg your Lordship to ha⟨ve⟩ the Country between Suffrans and Simon House⟨s⟩ at the Beaver pond (which is within a mile of the road from Junes’s to Haverstraw) well

explore⟨d—⟩ as also from Houses to the other road from the Furnace of Deane to Haverstraw by Clements’s Brushes & Storms—In a word, I wish to know if some middle way cannot be had between the Clove road & that by Haverstraw forge, by which light Troops could march from Suffrans to Storm⟨s,⟩ Brewsters or Clements’s; that in Case it should be found necessary (to answer particular purposes) for your division to take post thereabouts, it could be done without making a circuitous March by the Clove road on the one hand, or approaching too near Stoney Point by pursuing that one which leads by Haverstraw forge on the other—some of the intelligent and well affected Inhabitants, accompanied by an Officer or two (acquainted with the woods) and a small party, would soon ascertain the practicability of a road by the rout here described—with the advantages & disadvantages of it. I am with great esteem and regard Your Lordships Most Obedt Servt
        
          Go: Washington
        
        
          Capt. Jones of Guest’s Regiment has arrested Mr Greary Clothier at Newburgh and I have ordered a Court Martial to sit at this place the day after tomorrow, in the morning, for his trial—Capt. Jones with any Witnesses he may have are to attend—Your Lordship will be pleased to give him notice.
        
      